EXHIBIT 10.1

 

POGO PRODUCING COMPANY

 

1995 Long-Term Incentive Plan of Pogo Producing Company

Pogo Producing Company 2000 Incentive Plan

2002 Incentive Plan of Pogo Producing Company

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Award Agreement”) is entered into by
and between POGO PRODUCING COMPANY (the “Company”), and              (the
“Participant”) as of                              (the “Date of Grant”).

 

W I T N E S S E T H

 

WHEREAS, the Company has adopted each of the 1995 Long-Term Incentive Plan of
Pogo Producing company, the Pogo Producing Company 2000 Incentive Plan, and the
2002 Incentive Plan of Pogo Producing Company (collectively, the “Plan”), which
are incorporated herein and made a part hereof for all purposes, to strengthen
the ability of the Company to attract, motivate and retain individuals of
superior capability, and to encourage them to have a proprietary interest in the
Company; and

 

WHEREAS, the committee established pursuant to the Plan (the “Committee”)
believes that the granting of the restricted stock described herein to the
Participant is consistent with the stated purposes for which the Plan was
adopted.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:

 

1.    Restricted Stock.    In order to encourage the Participant’s contribution
to the successful performance of the Company, and in consideration of the
covenants and promises of the Participant herein contained, the Company hereby
grants to the Participant as of the Date of Grant, an Award of
                         shares of Common Stock, subject to the conditions and
restrictions set forth below and in the Plan (the “Restricted Stock”).

 

2.    Escrow of Certificates.

 

(a)    The certificates representing shares of Restricted Stock shall be
registered in the name of the Participant and deposited, together with a stock
power endorsed by the Participant in blank, with the Executive Vice President
and Chief Administrative Officer of the Company (or his or her designee) during
the Restricted Period, as defined in Paragraph 3(a) hereof. Each such
certificate shall bear a legend as provided by the Company, conspicuously
referring to the terms, conditions and restrictions as permitted under Section
15 of the Plan. The Participant, by executing this Award Agreement in the space
provided below, hereby acknowledges that:

 

(i)    as a material inducement to the grant of this Award under the Plan, the
Executive Vice President and Chief Administrative Officer of the Company (or his
or her designee) is so appointed as the escrow holder with the authority to hold
said certificates and stock powers in escrow and to take all such actions and to
effectuate all transfers of vested Restricted Stock or releases as are in
accordance with the terms of this Award Agreement and the Plan, and

 

(ii)    the appointment is coupled with an interest, and is accordingly
irrevocable.

 

1



--------------------------------------------------------------------------------

(b)    The Executive Vice President and Chief Administrative Officer of the
Company, as the escrow holder, will not be liable to the Participant (or to any
other party) for any actions or omissions unless the escrow holder is grossly
negligent. The escrow holder may rely upon any letter, notice, or other document
executed with any signature purported to be genuine.

 

(c)    Upon receipt by the Executive Vice President and Chief Administrative
Officer of the Company, as the escrow holder, of a written request from the
Participant for a transfer of all or any portion of, the Restricted Stock that
has vested pursuant to paragraph 4 or 5, the Secretary of the Company shall
transfer such vested Restricted Stock to the Participant; provided that the
Participant timely remits, in a form and manner approved by the Company, an
amount equal to the aggregate par value of the Restricted Stock being
transferred.

 

3.    Restrictions on Transfer Before Vesting.

 

(a)    Absent prior written consent of the Committee, the shares of Restricted
Stock granted hereunder to the Participant may not be sold, assigned,
transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise, from the Date of Grant until
said shares shall have become vested in the Participant (and restrictions
terminated thereon, in accordance with the provisions of Paragraph 4, or as
otherwise provided in Paragraph 5. The period of time between the Date of Grant
and the vesting of shares of Restricted Stock (and the termination of
restrictions thereon) shall be referred to herein as the “Restricted Period” as
to those shares of Restricted Stock.

 

(b)    Consistent with the foregoing, except as contemplated by Paragraph 8, no
right or benefit under this Award Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If the Participant or his Beneficiary
hereunder shall become bankrupt or attempt to transfer, anticipate, alienate,
assign, sell, pledge, encumber or charge any right or benefit hereunder, other
than as contemplated by Paragraph 6, or if any creditor shall attempt to subject
the same to a writ of garnishment, attachment, execution, sequestration, or any
other form of process or involuntary lien or seizure, then such right or benefit
shall cease and terminate.

 

4.    Vesting of Restricted Stock.    All restrictions shall lapse and the
Restricted Stock shall vest as follows (it being understood that the number of
shares of Restricted Stock as to which all restrictions have lapsed and which
have vested in the Participant at any time shall be the greater of the number of
vested shares specified in subparagraph (a) or (b)):

 

(a)    The Participant shall become vested as to:

 

(i)    25% of the total number of shares of Restricted Stock on the first
anniversary of the Date of Grant, and

 

(ii)    an additional 25% of the total number of shares of Restricted Stock on
the second, third and fourth anniversaries of the Date of Grant;

 

provided, however, that the Participant shall not vest pursuant to this
Paragraph 4(a) in shares of Restricted Stock if the Participant has not been
continuously providing services to the Company or its Subsidiaries from the date
of this Award Agreement through such vesting date (it being understood that the
vesting or forfeiture of such unvested shares shall be governed instead by the
provisions of Paragraph 5).

 

2



--------------------------------------------------------------------------------

(b)    All shares of Restricted Stock shall become vested upon retirement at
least six months after the Date of Grant or upon the death or disability of the
Participant.

 

5.    Effect of Termination of Employment or Services.    If the Company and its
Subsidiaries determine that the Participant’s employment or services are no
longer needed, or if the Participant terminates employment or ceases to perform
services for the Company and its Subsidiaries, then the shares of Restricted
Stock that have not previously vested in accordance with Paragraph 4 as of the
date of such termination, shall be forfeited by the Participant to the Company.
Notwithstanding the foregoing, upon the cessation of the Participant’s
employment or services (whether voluntary or involuntary), the Committee may, in
its sole and absolute discretion, elect to accelerate the vesting of some or all
of the unvested shares of Restricted Stock.

 

6.    Beneficiary Designations.    The Participant shall file with the Corporate
Secretary of the Company a designation of one or more beneficiaries (each a
“Beneficiary”) to whom shares otherwise due the Participant shall be distributed
in the event of the death of the Participant. The Participant shall have the
right to change the Beneficiary or Beneficiaries from time to time; provided,
however, that any change shall not become effective until received in writing by
the Secretary of the Company. If any designated Beneficiary survives the
Participant but dies before receiving all of his benefits hereunder, any
remaining benefits due him shall be distributed to the deceased Beneficiary’s
estate. If there is no effective Beneficiary designation on file at the time of
the Participant’s death, or if the designated Beneficiary or Beneficiaries have
all predeceased such Participant, the payment of any remaining benefits shall be
made to the Participant’s estate.

 

7.    Limitation of Rights.    Nothing in this Award Agreement or the Plan shall
be construed to:

 

(a)    give the Participant any right to be awarded any further restricted stock
other than in the sole discretion of the Committee;

 

(b)    give the Participant or any other person any interest in any fund or in
any specified asset or assets of the Company or any Subsidiary; or

 

(c)    confer upon the Participant the right to continue in the employment or
service of the Company or any Subsidiary, or affect the right of the Company or
any Subsidiary to terminate the employment or service of the Participant at any
time or for any reason.

 

8.    Prerequisites to Benefits.    Neither the Participant, nor any person
claiming through the Participant, shall have any right or interest in the
Restricted Stock awarded hereunder, unless and until all the terms, conditions
and provisions of this Award Agreement and the Plan which affect the Participant
or such other person shall have been complied with as specified herein.

 

9.    Rights as a Stockholder.    Subject to the limitations and restrictions
contained herein, the Participant (or Beneficiary) shall have all rights as a
stockholder with respect to the shares of Restricted Stock once such shares have
been registered in his name hereunder.

 

10.    Successors and Assigns.    This Award Agreement shall bind and inure to
the benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), except that the Participant may not assign any rights or
obligations under this Award Agreement except to the extent and in the manner
expressly permitted herein.

 

11.    Securities Act.    The Company will not be required to deliver any shares
of Common Stock pursuant to this Award Agreement if, in the opinion of counsel
for the Company, such issuance would violate the Securities Act of 1933 or any
other applicable federal or state securities laws or regulations. The Company
may require that the Participant, prior to the issuance of any such shares
pursuant to this

 

3



--------------------------------------------------------------------------------

Award Agreement deliver to the Company a written statement (“Investment
Letter”), in form and content acceptable to the Company, in its sole discretion,
stating that the Participant will not sell any shares of the Company that the
Participant may then own or thereafter acquire except pursuant to a registered
offering or a valid exemption from registration.

 

12.    Federal and State Taxes.

 

(a)    Any amount of Common Stock that is payable or transferable to the
Participant hereunder may be subject to the payment of or reduced by any amount
or amounts which the Company is required to withhold under the then applicable
provisions of the Internal Revenue Code of 1986, as amended (the “Code”), or its
successors, or any other federal, state or local tax withholding requirement.
When the Company is required to withhold any amount or amounts under the
applicable provisions of the Code, the Participant must either:

 

(i)    authorize (in writing) the Company to withhold from the Participant’s
paycheck, or other compensation paid by the Company to the Participant for
services rendered, an amount equal to the amount of taxes required to be
withheld or

 

(ii)    pay to the Company, in cash or by certified or cashier’s check, an
amount equal to the taxes required to be withheld.

 

(b)    Any withholding or payment in any form other than cash by the Participant
pursuant to 12(a)(i) and 12(a)(ii) shall be at the Company’s sole discretion.

 

13.    Governing Law.    This Award Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of Delaware.

 

14.    Definitions.    All capitalized terms in this Award Agreement shall have
the meanings ascribed to them in the Plan unless otherwise defined in this Award
Agreement.

 

This Award Agreement is executed and delivered, in duplicate, pursuant to the
Plan, the provisions of which are incorporated herein by reference.

 

       

POGO PRODUCING COMPANY

 

By:                                      
                                                                               

Name:  

Title:    

 

PARTICIPANT

           

                                                                               
                                              

Date

     

                                                                               
                                              

Employee Name

 

 

 

4